DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14- 35 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merlin et al. (US 2015/0117369 A1, hereinafter “Merlin”).
Regarding claim 1, Merlin discloses a method for wireless communication by a first wireless access point (see Figure 1) comprising: transmitting a first wireless packet 
Regarding claims 2 and 10, Merlin discloses wherein the first wireless packet includes one or more target wake time (TWT) information elements (IEs), each TWT IE including an indication of a schedule of wake periods (see Figure 10, para. 0115, timing diagram with target wake periods), at least one of the TWT IEs including the indication of the periodic reserved access windows, the indication of the periodic reserved access windows indicating that each of the wake periods in the respective schedule of wake periods is a periodic reserved access window (see Figure 7, para. 0118-0119, assign TWT for TXOP class)..
Regarding claims 3 and 11, Merlin discloses wherein the at least one TWT IE includes an indication of a time slot schedule defining a series of time slots in the periodic reserved access windows (see abstract, para. 0073, time slots associated with TXOP class 1), the method further comprising allocating each of one or more of the time slots to a respective subset of the first set of wireless stations (see para. 0074, AP can coordinate time slots assignment), each subset of wireless stations in the first set of wireless stations not being permitted to transmit direct wireless communications in another time slot allocated to a different subset of wireless stations in the first set of wireless stations ( see para. 0064, certain set of STAs can be scheduled in time slots).
Regarding claim 4, Merlin discloses wherein, during at least one time slot of the one or more time slots included in the reserved access windows, one or more wireless stations in the first set of wireless stations are permitted to transmit or receive direct wireless communications to or from other wireless stations associated with one or more of the selected wireless access points (see para. 0064, sets of wireless devices can be assigned to compatible TXOP class in the scheduled time slots).
Regarding claim 6, Merlin discloses wherein at least one time slot of the one or more time slots associated with the first subset of time and frequency resources corresponds to a respective time slot in each of one or more other sets of time and frequency resources of the plurality of sets of time and frequency resources allocated to the selected wireless access points (see para. 0140-0141, messages with time and frequency resources or channel), and wherein each wireless station in the first set of wireless stations and each wireless station in other sets of wireless stations associated with the selected wireless access points is permitted to transmit direct wireless 
Regarding claim 9, Merlin discloses a method for wireless communication by a first wireless station, the method comprising: receiving a first wireless packet from a first wireless access point that controls a first basic service set (BSS) including a first set of wireless stations that includes the first wireless station (see Figure 1, para. 0034-0036, AP act as a base station and provide communication service coverage in a basic service area;  Figure 3, para. 0046-0052, transmitter/receiver of messages),  the first wireless station being configured for direct wireless communications with other wireless stations (see para. 0036, peer to peer communication), the first wireless packet including an indication of periodic reserved access windows indicating to the first wireless station that it is permitted to transmit direct wireless communications to one or more other wireless stations in the first set of wireless stations on one or more wireless channels during the periodic reserved access windows (see para. 0073, TXOP with index numbers in periodic manner; para. 0099, 0130-0133, reserved access windows with TXOP and the transmission class); and transmitting a second wireless packet directly to another wireless station during at least one of the periodic reserved access windows (see para. 0073, periodic transmissions with time slots index; para. 0076, concurrently transmit/receive messages).
Regarding claim 12, Merlin discloses wherein the indication indicates to the first wireless station that it is permitted to transmit direct wireless communications to other wireless stations outside of the first set of wireless stations during at least a portion of one or more of the periodic reserved access windows (see para. 0073-0075, plurality of ..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Merlin et al. (US 2014/0328313 A1, hereinafter “Merlin2”).
Regarding claim 7, Merlin discloses all the subject matter but fails to mention wherein the at least one TWT IE includes an individual TWT including an address of one wireless station in the first set of wireless stations; or a broadcast TWT identifying the entire first set of wireless stations. However, Merlin1 from a similar field of endeavor discloses wherein the at least one TWT IE includes an individual TWT including an address of one wireless station in the first set of wireless stations; or a broadcast TWT identifying the entire first set of wireless stations (see para. 0141, schedule each individual station and 0174, devices eligible to transmit). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention wad made to include Merlin1 target wakeup time scheme into Merlin TWT scheme. The method can be implemented in a message or frame. The motivation of doing this is to save power.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Cariou et al. (US 2019/0306685 A1, hereinafter “Cariou”).
Regarding claims 8 and 13, Merlin discloses all the subject matter but fails to mention further comprising transmitting a trigger frame or a reverse direction grant (RDG) to the first set of wireless stations, the trigger frame or the RDG initiating direct wireless communications by the wireless stations in the first set of wireless stations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463